DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication received on 03/27/2018. The applicant has submitted 20 claims for examination, all claims are currently pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.9,965,731. Although the claims at issue are not identical, they are not patentably distinct from each other because claim recite a broader version of claims as allowed. For instance as shown below claim 1 recite a plurality of computing nodes(i.e. execution venue claim1 9,965,731) executing requests in an ordering as determining by the coupling(total ordering claim1 9,965,731) wherein each maintains a sliding window of request(local threading claim1 9,965,731). 
US 15,936,967
US 9,965,731
1. A method comprising: in a distributed computing system comprising

 a plurality of computing nodes in communication with a coupling facility comprising a memory shared by the plurality of computing nodes, 

a first one of the plurality of computing nodes receiving a first request; the first computing node sending a message to the coupling facility proposing that the first request be assigned a first total ordering number;

 in response to the coupling facility not having any request in the shared memory assigned the first total ordering number: 

the first computing node receiving an acknowledgment from the coupling facility that the first total ordering number has been accepted for the first request; 

and the first computing node executing the first request in accordance with the first total ordering number;

 and in response to the coupling facility already having a second request with the first total ordering number in the shared memory: 






the first computing node receiving a message from the coupling facility indicating that the second request has the first total ordering number;

 the first computing node executing the second request in accordance with the first total ordering number;

 and the first computing node sending a message to the coupling facility proposing that the first request be assigned a second total ordering number different than the first total ordering number.
1. A method comprising: receiving a first subset of a first plurality of requests and a first subset of a second plurality of requests in a first execution venue from two or more gateway nodes over at least one network; 



receiving a second subset of the first plurality of requests in a second execution venue from the two or more gateway nodes over the at least one network;


by the coupling facility, a total ordering for processing the first plurality of requests based at least in part on the first local threading of the first subset of the first plurality of requests and at least the second local threading of the second subset of the first plurality of requests; receiving the total ordering for processing the first plurality of requests in the first execution venue from the coupling facility over said at least one network; processing, in the first execution venue, the first plurality of requests in accordance with the total ordering received from the coupling facility; wherein the first local threading of the first subset of the first plurality of requests is different than the second local threading of the second subset of the first plurality of requests;





 determining, in the first execution venue, a first local threading of the first subset of the first plurality of requests; determining, in the second execution venue, a second local threading of the second subset of the first plurality of requests; transmitting the first local threading of the first subset of the first plurality of requests from the first execution venue to a coupling facility over said at least one network; transmitting the second local threading of the first subset of the first plurality of requests from the second execution venue to the coupling facility over said at least one network; determining, wherein the first subset of the first plurality of requests and the second subset of the first plurality of requests have at least one request in common; wherein the first execution venue and the second execution venue are implemented as respective first and second virtual machines on at least one processing device comprising a processor coupled to a main memory; wherein the coupling facility comprises a shared memory accessible by the first execution venue and the second execution venue; wherein the first plurality of requests is associated with a first order book of a plurality of order books, the first order book being managed by a first group of two or more execution venues comprising the first execution venue and at least the second execution venue; wherein the second plurality of requests is associated with a second order book of the plurality of order books, the second order book being managed by a second group of two or more execution venues comprising the first execution venue; wherein the first execution venue is part of a first multicast group comprising the first group of execution venues and a second multicast group comprising the second group of execution venues; wherein the first subset of the first plurality of requests are received at the first execution venue from the two or more gateway nodes via one or more multicast messages specifying a first multicast address of the first multicast group; wherein the first subset of the second plurality of requests are received at the first execution venue via one or more multicast messages specifying a second multicast address of the second multicast group; and wherein central processing unit resources allocated to the first virtual machine and the second virtual machine are dynamically adjusted responsive to determining a status of respective ones of the plurality of order books.



Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maxemchuk US 20020120837, and further in view of US 8,090,641.
Regarding claims 1, 8 and 15, Maxemchuk teaches a method, system, and non-transitory CRM when executed by a computing node comprising a distributed computing system comprising a plurality of computing nodes in communication with a coupling facility comprising a memory shared by the plurality of computing nodes(see fig 2), a first one of the plurality of computing nodes receiving a first request(trading node receives request from trader, ¶58)
[“Consider a "network backbone", consisting of a set of backbone nodes distributed globally. The trading nodes, which may comprise a source or receiver, are not connected to a central site; according to the present invention, trading nodes, connect to the closest backbone node in the backbone network. For example, a trading node may be a globally distributed trading node located in Birmingham, United Kingdom and may be connected to its closest backbone node located in London. The backbone nodes all execute a timed reliable broadcast protocol (or multicast protocol) which includes a time synchronization protocol, so that all backbone nodes release the same data to associated trading nodes at the same time. The reliable broadcast protocol is such that, if any node, either backbone node or trading node fails, the distributed system 200 continues to function. In the event of message loss in the system 200, messages are recovered from other nodes, either backbone or trading node, in an orderly fashion, so all backbone nodes see the same message sequence.”, ¶58]

 the first computing node sending a message to the coupling facility(trades are sent to an exchange  which act as arbiter of trades, ¶90)
[" Buyers make bids to buy so many shares of stock below a maximum price by sending a message to the multicast group or withdraw or change earlier offers. All offers and bids contain the credentials required by the trading floor, and the participants signature. All of the participants see all of the offers in the same order. Based upon the RBP sequence, an arbiter declares trades to be made when an offer and bid are aligned, and reports the trade on an appropriate trading floor ticker.", ¶90]

: the first computing node receiving an acknowledgment from the coupling facility that the request has been accepted (arbiter and trading node exchange acks of messages sent to confirm acceptance of trade request, ¶30)  
 [“Referring again to FIG. 1, the token site TS also maintains a list L.sub.A, 1 . . . t, of the recent messages that have been acknowledged and the last acknowledgement that was sent. (All depicted receivers are shown maintaining a list L.sub.A of the recent messages that have been received). The token site TS has a very significant role in the protocol--it is responsible for servicing requests for missing messages or acknowledgements. Like all other receivers, it also has a set of received messages, 1 . . . t. If the next received message s, M.sub.s is also in its list L.sub.A, the token site TS assumes that source s did not receive the acknowledgement, and resends the corresponding acknowledgement. If (s, M.sub.s,) is not in L.sub.A, the token site multicasts an acknowledgement. The acknowledgement contains (s, M.sub.s,j,R.sub.t,R.sub.n). The first two entries tells the s.sub.th source that its M.sub.s th message has been placed in list L.sub.A. The fourth entry identifies the current token site and the fifth entry is a request to transfer the token to receiver R.sub.n.”, ¶30]

Maxemchuk does not teach specifically that the request specifies an ordering , thus does not teach proposing that the first request be assigned a first total ordering number

in response to the coupling facility not having any request in the shared memory assigned the first total ordering number: the first computing node receiving an acknowledgment from the coupling facility that the first total ordering number has been accepted for the first request
and the first computing node executing the first request in accordance with the first total ordering number; 
and in response to the coupling facility already having a second request with the first total ordering number in the shared memory: the first computing node receiving a message from the coupling facility indicating that the second request has the first total ordering number;
the first computing node executing the second request in accordance with the first total ordering number; and the first computing node sending a message to the coupling facility proposing that the first request be assigned a second total ordering number different than the first total ordering number.
Monroe in the same field of endeavor teaches a system for financial exchange in the analogous networking arts. Monroe teaches proposing that the first request be assigned a first total ordering number( the exchange receives a request and determines the ordering/priority, Col 3 Lines 5-31): 
["According to a preferred embodiment, an order that is sent to an exchange includes a parameter enabling a trader to define the trader's priority preferences for the order. For example, the parameter may define (i) a trader's preference to have his order moved up to a higher priority level, if possible, or (ii) a trader's willingness to have his order moved down to a lower priority level in certain situations. In such an embodiment, when an exchange receives an order including an order parameter defining a trader's preference to have his order moved up to a higher priority level, the exchange may first determine whether there are any orders in an order queue that can be moved to a lower priority level of the received order. More specifically, the exchange determines whether there is any order including an order parameter defining that the order can be moved down to a lower priority level. It should be understood, and as will be described in greater detail below, a trader who defines his willingness to have his order moved to a lower priority level may limit how far down his order can be moved in the order queue in terms of the priority level, and/or how many times his order can be moved so that the order is not moved to lower priority levels indefinitely. However, it should be understood that the example embodiments described herein are not limited to moving orders in an order queue. Alternatively, each order may be associated with an indicator defining a priority level for each order in an order queue, and the priority level indicator may define a percentage of the order to be filled during each round of fills until the order is fully filled, for example.", Col 3 Lines 5-31]

in response to the coupling facility not having any request in the shared memory assigned the first total ordering number: the first computing node receiving an acknowledgment from the coupling facility that the first total ordering number has been accepted for the first request(depending on request it may be determining that a order an order can have a higher priority, Col 3 Lines 5-31)
["According to a preferred embodiment, an order that is sent to an exchange includes a parameter enabling a trader to define the trader's priority preferences for the order. For example, the parameter may define (i) a trader's preference to have his order moved up to a higher priority level, if possible, or (ii) a trader's willingness to have his order moved down to a lower priority level in certain situations. In such an embodiment, when an exchange receives an order including an order parameter defining a trader's preference to have his order moved up to a higher priority level, the exchange may first determine whether there are any orders in an order queue that can be moved to a lower priority level of the received order. More specifically, the exchange determines whether there is any order including an order parameter defining that the order can be moved down to a lower priority level. It should be understood, and as will be described in greater detail below, a trader who defines his willingness to have his order moved to a lower priority level may limit how far down his order can be moved in the order queue in terms of the priority level, and/or how many times his order can be moved so that the order is not moved to lower priority levels indefinitely. However, it should be understood that the example embodiments described herein are not limited to moving orders in an order queue. Alternatively, each order may be associated with an indicator defining a priority level for each order in an order queue, and the priority level indicator may define a percentage of the order to be filled during each round of fills until the order is fully filled, for example.", Col 3 Lines 5-31]
 
and the first computing node executing the first request in accordance with the first total ordering number(the combination of the distributed trading node of Maxemchuk would execute orders in according to  priority granted by exchange, see¶58, Maxemchuk re trading node, Col1 lines 47-55 re exchange receiving and determining priority)
[“Consider a "network backbone", consisting of a set of backbone nodes distributed globally. The trading nodes, which may comprise a source or receiver, are not connected to a central site; according to the present invention, trading nodes, connect to the closest backbone node in the backbone network. For example, a trading node may be a globally distributed trading node located in Birmingham, United Kingdom and may be connected to its closest backbone node located in London. The backbone nodes all execute a timed reliable broadcast protocol (or multicast protocol) which includes a time synchronization protocol, so that all backbone nodes release the same data to associated trading nodes at the same time. The reliable broadcast protocol is such that, if any node, either backbone node or trading node fails, the distributed system 200 continues to function. In the event of message loss in the system 200, messages are recovered from other nodes, either backbone or trading node, in an orderly fashion, so all backbone nodes see the same message sequence.”, ¶58]

["The receive component 304 receives an incoming order for one or more tradeable objects being traded in the electronic market 302 at the electronic exchange 300. According to one preferred embodiment, the order is received in an order request message including an order quantity and a priority preference parameter. Preferably, a trader defines and sends the order request message electronically to the exchange 300. When the exchange 300 receives the order request message, the order queue sorting component 306 may sort the order based on its price level into a predetermined order queue associated with the order price. “Col 1 Lines 47-55]

and in response to the coupling facility already having a second request with the first total ordering number in the shared memory: the first computing node receiving a message from the coupling facility indicating that the second request has the first total ordering number(depending on request it may be determining that a order existing is higher priority and assign order a lower priority, Col 3 Lines 5-31)
["According to a preferred embodiment, an order that is sent to an exchange includes a parameter enabling a trader to define the trader's priority preferences for the order. For example, the parameter may define (i) a trader's preference to have his order moved up to a higher priority level, if possible, or (ii) a trader's willingness to have his order moved down to a lower priority level in certain situations. In such an embodiment, when an exchange receives an order including an order parameter defining a trader's preference to have his order moved up to a higher priority level, the exchange may first determine whether there are any orders in an order queue that can be moved to a lower priority level of the received order. More specifically, the exchange determines whether there is any order including an order parameter defining that the order can be moved down to a lower priority level. It should be understood, and as will be described in greater detail below, a trader who defines his willingness to have his order moved to a lower priority level may limit how far down his order can be moved in the order queue in terms of the priority level, and/or how many times his order can be moved so that the order is not moved to lower priority levels indefinitely. However, it should be understood that the example embodiments described herein are not limited to moving orders in an order queue. Alternatively, each order may be associated with an indicator defining a priority level for each order in an order queue, and the priority level indicator may define a percentage of the order to be filled during each round of fills until the order is fully filled, for example.", Col 3 Lines 5-31]
 
the first computing node executing the second request in accordance with the first total ordering number(the combination of the distributed trading node of Maxemchuk would execute orders in according to  priority granted by exchange, see¶58 Maxemchuk re trading node, Col1 lines 47-55 re exchange receiving and determining priority)
[“Consider a "network backbone", consisting of a set of backbone nodes distributed globally. The trading nodes, which may comprise a source or receiver, are not connected to a central site; according to the present invention, trading nodes, connect to the closest backbone node in the backbone network. For example, a trading node may be a globally distributed trading node located in Birmingham, United Kingdom and may be connected to its closest backbone node located in London. The backbone nodes all execute a timed reliable broadcast protocol (or multicast protocol) which includes a time synchronization protocol, so that all backbone nodes release the same data to associated trading nodes at the same time. The reliable broadcast protocol is such that, if any node, either backbone node or trading node fails, the distributed system 200 continues to function. In the event of message loss in the system 200, messages are recovered from other nodes, either backbone or trading node, in an orderly fashion, so all backbone nodes see the same message sequence.”, ¶58]

["The receive component 304 receives an incoming order for one or more tradeable objects being traded in the electronic market 302 at the electronic exchange 300. According to one preferred embodiment, the order is received in an order request message including an order quantity and a priority preference parameter. Preferably, a trader defines and sends the order request message electronically to the exchange 300. When the exchange 300 receives the order request message, the order queue sorting component 306 may sort the order based on its price level into a predetermined order queue associated with the order price. “Col 1 Lines 47-55]

 
and the first computing node sending a message to the coupling facility proposing that the first request be assigned a second total ordering number different than the first total ordering number(after sending an initial request trader made send a second request to change the original order including changing the priority, or trader may send a different order with a different priority requested Col6 Lines21-37).
["Upon viewing the market information or a portion thereof, a trader may wish to send orders to an exchange, cancel orders in a market, change orders in a market, query an exchange, and so on. To do so, the trader may input various commands or signals into the client device 104, for example, by typing into a keyboard, inputting commands through a mouse, or inputting commands or signals through some other input device. Upon receiving one or more commands or signals, client devices 108, 110, 112 preferably generate transaction information. For instance, a trader may click a mouse button to initiate an order to buy a tradeable object. Then, transaction information would include an order to buy a particular quantity of the tradeable object at a particular price. There are many different types of messages and/or order types that can be submitted, all of which may be considered various types of transaction information. Once generated, transaction information is sent from client device 104 to host exchange 102 over network(s) 120, 122, 124, 126.", Col 6 Lines 21-37]


It would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the instant application to modify Maxemchuk’s distributed trading system with ability to set a priority of a trade as taught by Monroe. The reason for this modification would be to allow traders to control priority by which their trade orders are treated.
25Regarding claims 2, and 9, Maxemchuk teaches wherein the distributed computing system further comprises at least a first gateway node in communication with the first computing node, the first gateway node maintaining a sliding window of requests(nodes maintain a in order listing of trades/request as they are receivedie. Sliding window).  
["The receiver processes all received acknowledgements the same, j.sub.r is the next value of the token that will be added to the local receiver's list L.sub.A. If j&lt;j.sub.r, the acknowledgement is already in the receiver's version of L.sub.A, it assumes that the acknowledgement is being retransmitted. If there is a copy of the message (s, M.sub.s) in its set of received messages, the receiver assumes that the repeated acknowledgement was sent to the original source, and that message is removed from the set of received messages. The duplicate acknowledgement is discarded. If j.sub.r&gt;j, there are missing acknowledgements and the receiver requests acknowledgements j.sub.r, . . . j-1 from the token site TS. If j.sub.r=j, the acknowledgement is the next sequence number expected in L.sub.A, the receiver checks to see if message (s, M.sub.s) is in the received set. If the message is in the set, the receiver moves the message to the j.sup.th position in L.sub.A. Otherwise, the receiver requests the missing message from the token site TS, also using a simple acknowledgement protocol.", ¶32]
[" We propose a distributed trading architecture as per FIG. 2, where the centralized system or central site may be replaced by a distributed system architecture. For the purpose of regulation, transaction reporting, settlements and the like may continue to be done by a centralized site according to the present invention, but the presence of a central site, for example, one of the Primary Sources or Receivers, is not required. The transmission of market data and trades is distributed according to the present invention via a backbone network, comprising all the dotted line area TRMP.", ¶57]


Regarding claims 3, 10 and 16, Maxemchuk teaches wherein the sliding window of requests comprises: a first edge representing a newest request received by the first gateway node which has not been sent to the first computing node; a second edge representing an oldest request sent to the first computing node that has not 5been executed; and a pointer to a next request in the sliding window to be sent to the first computing node(although Maxemchuk does not specifically describe statuses with respect to request  it would be understood that exchange/arbiter node maintaining such a list at would have request in various stages of processing such as newest received request, received but execution requests and next request to be executed, ¶s30-32)  .  
[" Referring again to FIG. 1, the token site TS also maintains a list L.sub.A, 1 . . . t, of the recent messages that have been acknowledged and the last acknowledgement that was sent. (All depicted receivers are shown maintaining a list L.sub.A of the recent messages that have been received). The token site TS has a very significant role in the protocol--it is responsible for servicing requests for missing messages or acknowledgements. Like all other receivers, it also has a set of received messages, 1 . . . t. If the next received message s, M.sub.s is also in its list L.sub.A, the token site TS assumes that source s did not receive the acknowledgement, and resends the corresponding acknowledgement. If (s, M.sub.s,) is not in L.sub.A, the token site multicasts an acknowledgement. The acknowledgement contains (s, M.sub.s,j,R.sub.t,R.sub.n). The first two entries tells the s.sub.th source that its M.sub.s th message has been placed in list L.sub.A. The fourth entry identifies the current token site and the fifth entry is a request to transfer the token to receiver R.sub.n.", ¶30]
["Once a token site TS requests to transfer the token, it stops acknowledging messages, but continues to service requests for missing messages. When a receiver receives acknowledgement j, it checks the last entry in its version of list L.sub.A. If the last entry is less than j-1, it requests the missing acknowledgements from the current token site, the oldest first. This request uses a simple acknowledgement protocol. The receiver continues to request the missing acknowledgement until it receives the acknowledgement or decides that the token site has failed.", ¶31]
["The receiver processes all received acknowledgements the same, j.sub.r is the next value of the token that will be added to the local receiver's list L.sub.A. If j&lt;j.sub.r, the acknowledgement is already in the receiver's version of L.sub.A, it assumes that the acknowledgement is being retransmitted. If there is a copy of the message (s, M.sub.s) in its set of received messages, the receiver assumes that the repeated acknowledgement was sent to the original source, and that message is removed from the set of received messages. The duplicate acknowledgement is discarded. If j.sub.r&gt;j, there are missing acknowledgements and the receiver requests acknowledgements j.sub.r, . . . j-1 from the token site TS. If j.sub.r=j, the acknowledgement is the next sequence number expected in L.sub.A, the receiver checks to see if message (s, M.sub.s) is in the received set. If the message is in the set, the receiver moves the message to the j.sup.th position in L.sub.A. Otherwise, the receiver requests the missing message from the token site TS, also using a simple acknowledgement protocol.", ¶32]

Regarding claims 4, 11 and 17, Maxemchuk teaches wherein the distributed computing system further comprises a history recorder node in communication with the first computing node, the history recorder node 10maintaining a sliding window of requests(recovery/reformation server maintains the trade request listing for backup and recovery services, ¶40).  
[" A plurality of at least one trading node is connected to a proximate backbone node, a trading node comprising a trading server for trading stock in response to an electronic transfer message associated with one of stock or funds representing a stock trade value. Finally, a plurality of individual users comprise at least one individual receiver connectable to one proximate secondary receiver in one local multicast tree for a given region and another individual connectable to another proximate secondary receiver in another local multicast tree in another region, multicast messages being multicast to selected ones of said individuals and selected ones of said trading nodes in accordance with the hierarchical primary and secondary token loop architecture. However, the local multicast trees operate utilizing, for example, a conventional RMP protocol or a gossip protocol known in the art. Reformation servers are provided for reforming a token loop for a primary or secondary token loop that fails.", ¶40]

Regarding claims 5, 12 and 18, Maxemchuk teaches, wherein the sliding window of requests comprises: a first edge representing a newest request received from the first computing node which has not been stored persistently by the history recorder node; and  15a second edge representing an oldest request received from the first computing node which has not been stored persistently by the history recorder node (although Maxemchuk does not specifically describe statuses with respect to request  it would be understood that  a such a list maintained by history recorder at would have request in various stages of processing such as newest received request, received but execution requests and next request to be executed, ¶s30-32)  .  
[" Referring again to FIG. 1, the token site TS also maintains a list L.sub.A, 1 . . . t, of the recent messages that have been acknowledged and the last acknowledgement that was sent. (All depicted receivers are shown maintaining a list L.sub.A of the recent messages that have been received). The token site TS has a very significant role in the protocol--it is responsible for servicing requests for missing messages or acknowledgements. Like all other receivers, it also has a set of received messages, 1 . . . t. If the next received message s, M.sub.s is also in its list L.sub.A, the token site TS assumes that source s did not receive the acknowledgement, and resends the corresponding acknowledgement. If (s, M.sub.s,) is not in L.sub.A, the token site multicasts an acknowledgement. The acknowledgement contains (s, M.sub.s,j,R.sub.t,R.sub.n). The first two entries tells the s.sub.th source that its M.sub.s th message has been placed in list L.sub.A. The fourth entry identifies the current token site and the fifth entry is a request to transfer the token to receiver R.sub.n.", ¶30]
["Once a token site TS requests to transfer the token, it stops acknowledging messages, but continues to service requests for missing messages. When a receiver receives acknowledgement j, it checks the last entry in its version of list L.sub.A. If the last entry is less than j-1, it requests the missing acknowledgements from the current token site, the oldest first. This request uses a simple acknowledgement protocol. The receiver continues to request the missing acknowledgement until it receives the acknowledgement or decides that the token site has failed.", ¶31]
["The receiver processes all received acknowledgements the same, j.sub.r is the next value of the token that will be added to the local receiver's list L.sub.A. If j&lt;j.sub.r, the acknowledgement is already in the receiver's version of L.sub.A, it assumes that the acknowledgement is being retransmitted. If there is a copy of the message (s, M.sub.s) in its set of received messages, the receiver assumes that the repeated acknowledgement was sent to the original source, and that message is removed from the set of received messages. The duplicate acknowledgement is discarded. If j.sub.r&gt;j, there are missing acknowledgements and the receiver requests acknowledgements j.sub.r, . . . j-1 from the token site TS. If j.sub.r=j, the acknowledgement is the next sequence number expected in L.sub.A, the receiver checks to see if message (s, M.sub.s) is in the received set. If the message is in the set, the receiver moves the message to the j.sup.th position in L.sub.A. Otherwise, the receiver requests the missing message from the token site TS, also using a simple acknowledgement protocol.", ¶32]
  
Regarding claims 6, 13 and 19, Maxemchuk teaches, wherein the distributed computing system further comprises a first gateway node(exchange/arbiter) and a history recorder(reformation/recovery node) node in communication with the first computing node, 20the first computing node(trading node) maintaining a sliding window of requests(Maxemchuk teaches a system of trading nodes communicating with a exchange/arbiter and a recovery/reformation node to execute and maintain trade request listings, ¶30-32,40 fig.1).
[" Referring again to FIG. 1, the token site TS also maintains a list L.sub.A, 1 . . . t, of the recent messages that have been acknowledged and the last acknowledgement that was sent. (All depicted receivers are shown maintaining a list L.sub.A of the recent messages that have been received). The token site TS has a very significant role in the protocol--it is responsible for servicing requests for missing messages or acknowledgements. Like all other receivers, it also has a set of received messages, 1 . . . t. If the next received message s, M.sub.s is also in its list L.sub.A, the token site TS assumes that source s did not receive the acknowledgement, and resends the corresponding acknowledgement. If (s, M.sub.s,) is not in L.sub.A, the token site multicasts an acknowledgement. The acknowledgement contains (s, M.sub.s,j,R.sub.t,R.sub.n). The first two entries tells the s.sub.th source that its M.sub.s th message has been placed in list L.sub.A. The fourth entry identifies the current token site and the fifth entry is a request to transfer the token to receiver R.sub.n.", ¶30]
["Once a token site TS requests to transfer the token, it stops acknowledging messages, but continues to service requests for missing messages. When a receiver receives acknowledgement j, it checks the last entry in its version of list L.sub.A. If the last entry is less than j-1, it requests the missing acknowledgements from the current token site, the oldest first. This request uses a simple acknowledgement protocol. The receiver continues to request the missing acknowledgement until it receives the acknowledgement or decides that the token site has failed.", ¶31]
["The receiver processes all received acknowledgements the same, j.sub.r is the next value of the token that will be added to the local receiver's list L.sub.A. If j&lt;j.sub.r, the acknowledgement is already in the receiver's version of L.sub.A, it assumes that the acknowledgement is being retransmitted. If there is a copy of the message (s, M.sub.s) in its set of received messages, the receiver assumes that the repeated acknowledgement was sent to the original source, and that message is removed from the set of received messages. The duplicate acknowledgement is discarded. If j.sub.r&gt;j, there are missing acknowledgements and the receiver requests acknowledgements j.sub.r, . . . j-1 from the token site TS. If j.sub.r=j, the acknowledgement is the next sequence number expected in L.sub.A, the receiver checks to see if message (s, M.sub.s) is in the received set. If the message is in the set, the receiver moves the message to the j.sup.th position in L.sub.A. Otherwise, the receiver requests the missing message from the token site TS, also using a simple acknowledgement protocol.", ¶32]

[" A plurality of at least one trading node is connected to a proximate backbone node, a trading node comprising a trading server for trading stock in response to an electronic transfer message associated with one of stock or funds representing a stock trade value. Finally, a plurality of individual users comprise at least one individual receiver connectable to one proximate secondary receiver in one local multicast tree for a given region and another individual connectable to another proximate secondary receiver in another local multicast tree in another region, multicast messages being multicast to selected ones of said individuals and selected ones of said trading nodes in accordance with the hierarchical primary and secondary token loop architecture. However, the local multicast trees operate utilizing, for example, a conventional RMP protocol or a gossip protocol known in the art. Reformation servers are provided for reforming a token loop for a primary or secondary token loop that fails.", ¶40]

  
Regarding claims 7, 14 and 20,  Maxemchuk teaches wherein the sliding window comprises: a first edge representing a newest request received from the first gateway node which has not been executed by the first computing node;  25a second edge representing an oldest request received from the first gateway node which has been executed by the first computing node but not yet confirmed by the first gateway node; and a middle edge between the first edge and the second edge representing a newest request which has been handled by the first computing node and sent to the history recorder node but has 30not been acknowledged by the history recorder node although Maxemchuk does not specifically describe statuses with respect to request  it would be understood that  a such a list at would have request in various stages of processing such as newest received request, received but executed requests and next request to be executed, ¶s30-32)  .  
[" Referring again to FIG. 1, the token site TS also maintains a list L.sub.A, 1 . . . t, of the recent messages that have been acknowledged and the last acknowledgement that was sent. (All depicted receivers are shown maintaining a list L.sub.A of the recent messages that have been received). The token site TS has a very significant role in the protocol--it is responsible for servicing requests for missing messages or acknowledgements. Like all other receivers, it also has a set of received messages, 1 . . . t. If the next received message s, M.sub.s is also in its list L.sub.A, the token site TS assumes that source s did not receive the acknowledgement, and resends the corresponding acknowledgement. If (s, M.sub.s,) is not in L.sub.A, the token site multicasts an acknowledgement. The acknowledgement contains (s, M.sub.s,j,R.sub.t,R.sub.n). The first two entries tells the s.sub.th source that its M.sub.s th message has been placed in list L.sub.A. The fourth entry identifies the current token site and the fifth entry is a request to transfer the token to receiver R.sub.n.", ¶30]
["Once a token site TS requests to transfer the token, it stops acknowledging messages, but continues to service requests for missing messages. When a receiver receives acknowledgement j, it checks the last entry in its version of list L.sub.A. If the last entry is less than j-1, it requests the missing acknowledgements from the current token site, the oldest first. This request uses a simple acknowledgement protocol. The receiver continues to request the missing acknowledgement until it receives the acknowledgement or decides that the token site has failed.", ¶31]
["The receiver processes all received acknowledgements the same, j.sub.r is the next value of the token that will be added to the local receiver's list L.sub.A. If j&lt;j.sub.r, the acknowledgement is already in the receiver's version of L.sub.A, it assumes that the acknowledgement is being retransmitted. If there is a copy of the message (s, M.sub.s) in its set of received messages, the receiver assumes that the repeated acknowledgement was sent to the original source, and that message is removed from the set of received messages. The duplicate acknowledgement is discarded. If j.sub.r&gt;j, there are missing acknowledgements and the receiver requests acknowledgements j.sub.r, . . . j-1 from the token site TS. If j.sub.r=j, the acknowledgement is the next sequence number expected in L.sub.A, the receiver checks to see if message (s, M.sub.s) is in the received set. If the message is in the set, the receiver moves the message to the j.sup.th position in L.sub.A. Otherwise, the receiver requests the missing message from the token site TS, also using a simple acknowledgement protocol.", ¶32]



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y. CHANG whose telephone number is (571)270-5938.  The examiner can normally be reached on Monday - Thursday from 9am to 5pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Trost , can be reached on (571)272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TOM Y CHANG/
Primary Examiner, Art Unit 2456